DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites identical subject matter previously recited in claim 1, of which it depends. Specifically, claim 1 recites, “wherein the system further comprises, for each respective one of a plurality of the N load channels, a current limiting device”. Claim 5 recites, “in which the system comprises a CLD for each one of the N load channels”. The scope of these two limitations are equivalent and identical, therefore claim 5 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 2022/0009643) in view of Clark, Jr. et al. (US 2004/0051383, hereinafter “Clark”).

Claim 1: Datta discloses an electrical power system (Fig.11) for distributing electrical power in an aircraft (Fig.1), the electrical power system comprising:
an electrical power source (410,420) configured to output a number R > 2 of dc power channels (DC buses 412 and 422, which is consistent with how “dc power channels” is used in the instant specification; see e.g. Fig.4 and pg.12, lines 19-23 of the instant specification), each dc power channel having a respective index r = (1, ..., R) (i.e. DC bus 1, DC bus 2);
and a group of N dc load channels (each AC/DC converter element 417, 427 in Fig.11, see [0089]-[0090]) connected to the R dc power channels by a switching arrangement (402-405), wherein N > R and each dc load channel has a respective index n = (1, ..., N) (N being 4, R being 2; see Fig.11);


Datta does not explicitly disclose “for each respective one of a plurality of the N load channels, a current limiting device (CLD) operable to limit an amount of current flowing from the power channels to a load connectable to the electrical power system via the respective load channel”, as required by the claim.

Clark discloses that in a similar power channel of an aircraft (Figs.2, 3, [0024]) a switching device (58, including “main switch” 98 in Fig.4) may be provided in a similar location between a power source (56) and a bus (64) in a DC power distribution system ([0012]). Clark discloses that in addition to a switch (98), a current limiting device (82, see [0033]) may be implemented between the switch (98) and the bus (at 92) in order to prevent a fault on one load from pulling down or browning out the voltage level on other loads that are fed from the same power source (see [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the current limiting device of Clark between each respective switch of Datta and a corresponding DC bus in order to have prevented a fault from pulling down or browning out the voltage level of impacted loads.

Claim 5: the combination of Datta and Clark disclose a CLD for each one of the N load channels (see discussion above, where the combination of Datta and Clark results in a CLD for each switch of Datta).
Claim 6: the combination of Datta and Clark disclose  in which each CLD comprises one or more of: a passive CLD component such as an inductor (134 of Clark); and an active CLD component such a current limiting diode (130).
Claim 7: the combination of Datta and Clark disclose the CLDs are located between the power channels and the switching arrangement (i.e. between the bus and the switches, as shown in Fig.3 of Clark, where the CLD 82 is between the switch 98 and the bus at the output of 92).
Claims 8 and 9: Datta discloses in which the N load channels are connected to one or more loads including at least one propulsive load (Datta discloses the “load channels”, i.e. the AC/DC elements 417, 427 coupled to a “propulsive load” 410,420, where the propulsive load is utilized as a power source for the N load channels; see Fig.4 and [0063], where 410/420 may be a part of a hybrid electric propulsion system; it is noted that the claim does not explicitly require the propulsive load to receive power from the N load channels and rather only requires that they are “connected” to such a load) and the propulsive load comprises an electrical machine comprising at least two submachines (LP and HP spools; see [0063]).
Claim 13: Datta discloses for each respective one of a number Q greater than or equal to 1 of the N load channels, the switching arrangement is operable to connect the respective load channel to at least two different power channels of the R power channels (see Fig.11, where for every 1 of the load channels, i.e. each DC bus 412, 422, two different power channels may be connected via switches 402-405).
Claim 14: Datta discloses in a no fault condition, each one of the Q load channels is connected to and receives power from both of the two different power channels to which it is connected by the switching arrangement (see [0123]).
Claim 15: Datta discloses a controller configured to control the operation of the switching arrangement so that, at all times, each one of the Q load channels receives power from only one of the at least two power channels to which it can be connected by the switching arrangement (i.e. when a fault condition is detected; see [0123], the “controller” including 66 of Clark).
Claim 17: Datta discloses N is equal to 4 (see Fig.11 and discussion of claim 1 above).
Claim 18: Datta discloses an aircraft propulsion system comprising the electrical power system of claim 1 (i.e. including 410/420 and Figs.2-4). 
Claim 20: Datta discloses an aircraft comprising the power system of claim 1 (see Fig.1).  

Claims 2, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Clark as applied to claim 1 above, and further in view of Salanne et al. (US 2021/0339877, hereinafter “Salanne”).

Datta and Clark disclose the limitations of claim 1. Additionally, Datta discloses the presence of a battery (55; see [0053]), but does not explicitly disclose this battery included as the “electrical power source” of claim 2. Datta also discloses N load channels are electrically connected to one or more non-propulsive loads” of claim 19 (see [0065] and [0121]). Datta does not disclose the “set of converter circuits for conversion between DC flowing in the dc load channels and AC for powering one or more ac loads” of claim 10 or “one or more propulsors, wherein the R power channels … are arranged to deliver power to the one or more propulsors”. 
Salanne discloses a similar hybrid propulsion assembly for an aircraft (abstract) including a battery (58) connected via a similar dc load channel (60) to a DC bus (54) also receiving power from a non-battery channel (52) including a set of converter circuits (62) for conversion between DC flowing in the dc load channels and AC power one or more AC loads (66,68), and one or more propulsors (68) being powered by a similar power channel (DC bus 54). Salanne discloses that such a configuration allows multiplying the number of rotors and therefore improves the robustness of the aircraft ([0001]). Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have provided the battery, set of converter circuits, and propulsors of Salanne recited in claims 2, 10, and 19 to the combination of Datta and Clark in order to have improved the robustness of the aircraft.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Clark as applied to claim 1 above, and further in view of Wiegman et al. (US 2010/0080027, hereinafter “Wiegman”).

Datta and Clark disclose the limitations of claim 1. Additionally, Datta discloses the presence of a battery (55; see [0053]), but does not explicitly disclose this battery included as an “electrical power source” to the corresponding DC bus of claim 2. Datta further does not disclose the “set of converter circuits for conversion between DC flowing in the dc load channels and AC for powering one or more ac loads” of claim 10. 
Wiegman discloses providing batteries to DC busses (20,30) in order to provide a source of power, e.g. for engine startup, and providing emergency power to loads during outage events (see [0030] and [0033], which implies a primary purpose of the battery as emergency power for aircraft control systems). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the battery broadly disclosed by Datta as a power source to the corresponding DC bus(es) in order to have provided emergency power to loads during power outage events.
Wiegman further discloses utilizing at least one DC/AC converter (60) to provide power to legacy AC systems (see [0007]). Although Wiegman only discloses a single DC/AC converter, the examiner takes official notice that providing multiple converters is well-known in the art for providing additional redundancy in aircraft applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided multiple DC/AC converters connected to the DC bus of Datta in order to have provided redundant power supply for legacy AC systems.

Allowable Subject Matter
Claims 3-4, 11-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclosed within the overall context of the claims:
in which each respective CLD is bidirectional such that it is further operable to limit an amount of current flowing to the power channels from the load (claim 3; Datta does not clearly disclose any power flow from the load to the power channels, thus would have no need/capability of a bidirectional CLD);
in which the N dc load channels are connected to and power a poly-phase electrical load, and in which the electrical power system comprises a controller configured to control the switching arrangement so that, in a no fault condition, pairs of phases of the poly-phase electrical load are powered by the same power channels so as to cancel harmonics in current supplied by the power channels (claim 11); or
a controller configured to control the operation of the switching arrangement so that, at all times, each one of the R power channels delivers power to a number of load channels not exceeding |N/R1]+1 (claim 16, again pertaining to power flow from the “power channel”, i.e. dc bus, to the “load channel”, corresponding to the AC/DC converters of Datta; Datta does not clearly disclose power flow in this direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solodovnik et al. (US 2019/0181669) discloses another aircraft power distribution arrangement with DC busses (110,160) and batteries (168,118). Trainer et al. (GB2479535A) discloses a bidirectional current limiter circuit similar to that described in the instant invention (see Figs.1 and 3), but does not disclose implementing it within the recited context of claim 1, nor would such an implementation been obvious for reasons discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849